IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,727


EX PARTE JOE ELOY CARRALES, III, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 495146-B IN THE 337TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant entered a plea of nolo contendere
to the second degree felony offense of sexual assault of a child under seventeen years of age.  The
trial court deferred adjudication and assessed a term of eight years' community supervision.  Pursuant
to the State's motion to adjudicate guilt, the trial court adjudicated Applicant guilty and assessed a
sentence of forty years' confinement.  The judgment adjudicating guilt described the offense of
conviction as a first degree felony.  Applicant did not appeal his conviction. 
	Applicant contends that the sentence of forty years is illegal because it is outside the
sentencing range for the second degree felony offense of sexual assault of a child under seventeen
years of age.
	The trial court has determined that Applicant's forty year sentence falls outside the prescribed
punishment range and recommends granting a new punishment hearing in this case.  Applicant is
entitled to relief.
	Relief is granted.  Applicant is remanded to the sheriff of Harris County for a new assessment
of punishment in Cause No. 495146 in the 337th Judicial District Court of Harris County.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.

Delivered: August 22, 2007
Do Not Publish